   Case: 1:19-cv-06155 Document #: 210 Filed: 03/01/21 Page 1 of 4 PageID #:4322




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Got Docs, LLC, and IQL-RIGGIG, LLC,                  )
f/k/a Riveria MCS, LLC,                              )
              Plaintiffs,                            )
                                                     )       No. 19 C 6155
                      v.                             )
                                                     )       Judge Ronald A. Guzmán
Kingsbridge Holdings, Inc., Frank Mendicina,         )
and AMF6 Solutions, LLC,                             )
             Defendants.                             )

                             MEMORANDUM OPINION AND ORDER

        For the reasons stated below, Frank Mendicina and AMF6 Solutions, LLC’s [151] motion
to enforce the forum-selection clause is denied.

                                             STATEMENT

        The Court assumes familiarity with the facts and procedural history of the case. Got
Docs, LLC (“Got Docs”) provides managed document services to business customers under the
trade name IQ Logic and is based in California. From 2012 to August 10, 2017, Frank
Mendicina was the President and Chief Executive Officer of Got Docs. Mendicina is the sole
owner of AMF6 Solutions, LLC (“AMF6”), which has been an owner of Got Docs. In
November 2015, Riveria MCS, LLC (“Riveria”) also became an owner of Got Docs. Plaintiffs
allege that Mendicina schemed with Defendant Kingsbridge Holdings, LLC (“Kingsbridge”) to
steal Got Docs’s business, including its trade secrets, employees, and customers, and move it to
Kingsbridge.

       Prior to the initiation of the instant case, Got Docs and Mendicina entered an employment
agreement (“Employment Agreement”) and Riveria, AMF6, and Got Docs entered into an
operating agreement (“Operating Agreement”). Section 16 of the Employment Agreement
contains the following forum selection clause:

               Each of the parties submits to the exclusive jurisdiction of the state court of
               competent jurisdiction sitting in Orange County California or the Federal District
               Court for the Central District of California, in any action or proceeding arising out
               of or relating to this Agreement, agrees that all claims in respect of the action or
               proceeding may be heard and determined in such court and agrees not to bring
               any action or proceeding arising out of or relating to this Agreement in any other
               court. Each of the parties waives any defense of inconvenient forum to the
               maintenance of any action or proceeding so brought . . . .

(2d Am. Compl., Dkt. # 63-2, Ex. B, at 8.)
    Case: 1:19-cv-06155 Document #: 210 Filed: 03/01/21 Page 2 of 4 PageID #:4323




          Section 11.4 of the original Operating Agreement contains a similar forum selection
clause:

                 Each of the parties hereto irrevocably agrees that any legal action or
                 proceeding arising out of this Agreement or otherwise relating to any of the
                 Company’s constitutive documents shall be brought only in the state or United
                 States Federal courts located in Orange County, California.

(Id., Dkt. # 63-1, Ex. A, at 30.) 1 In Count 3 of the second amended complaint (“SAC”) Got
Docs alleges that Mendicina breached the Employment Agreement, and in Count 5, Got Docs
alleges that Mendicina and AMF6 breached the Operating Agreement. According to Mendicina
and AMF6, the forum-selection clauses require that the claims against them be either dismissed
or transferred to California. 2

         When a party seeks to alter the forum in which the case has been filed, a court “must
evaluate both the convenience of the parties and various public-interest considerations.” Mueller
v. Apple Leisure Corp., 880 F.3d 890, 894 (7th Cir. 2018). However, “when a forum-selection
clause is in play, the analysis is limited to public-interest factors.” Id. “And because those
factors are ‘rarely’ strong enough to override the parties’ preselected forum, ‘the practical result
is that forum-selection clauses should control except in unusual cases.’” Id. In analyzing a
motion to enforce a forum-selection clause, “the plaintiff’s choice of forum merits no weight.
Rather, as the party defying the forum-selection clause, the plaintiff bears the burden of
establishing that transfer to the forum for which the parties bargained is unwarranted.” Atl.
Marine, 571 U.S. at 63.

        Plaintiffs contend, in part, that Mendicina and AMF6’s request to enforce the forum-
selection clause should be denied because they did not mention the clause in opposing Plaintiffs’
motion for leave to file the SAC (which added Mendicina and AMF6). But, as Mendicina and
AMF6 note, they were not parties to the case when the motion for leave to amend was being

1
   Plaintiffs argue that an April 2020 amendment to the Operating Agreement changed the
forum-selection clause to Illinois. Mendicina and AMF6 contend that the amendment is a nullity
and could not operate retroactively. Because the Court is denying the motion, the Court need not
resolve the dispute at this time.
2
  “A forum-selection clause channeling litigation to a nonfederal forum is enforced through the
doctrine of forum non conveniens.” Sanzi v. XPO Logistics, Inc., No. 20 C 2985, 2020 WL
7480703, at *1 (N.D. Ill. Dec. 18, 2020) (emphasis in original). Title 28 U.S.C. § 1404(a) “is a
codification of [the forum non conveniens] doctrine for the subset of cases in which the
transferee forum is another federal court.” Atl. Marine Const. Co., Inc. v. U.S. Dist. Ct. for W.
Dist. of Tex., 571 U.S. 49, 63 (2013) (emphasis added). Here, the forum-selection clause
requires that litigation take place either in a California state or federal court. Therefore,
“dismissal or transfer may be appropriate, and ‘[e]ither way, the analysis is the same.’” Sanzi,
2020 WL 7480703, at *1 (citing Atl. Marine, 571 U.S. at 61 (“[C]ourts should evaluate a forum-
selection clause pointing to a nonfederal forum in the same way that they evaluate a forum-
selection clause pointing to a federal forum.”)).
                                                  2
    Case: 1:19-cv-06155 Document #: 210 Filed: 03/01/21 Page 3 of 4 PageID #:4324




briefed. Nevertheless, given that Mendicina and AMF6 are aligned with Kingsbridge and share
the same counsel, Kingsbridge could have alerted the Court to the issue. Had the Court known
of the clause at the time, it may have ruled differently on Plaintiffs’ belated 3 motion to amend
their complaint.

        While Plaintiffs claim that Mendicina and AMF6 were remiss in not raising the forum-
selection clause, Plaintiffs also did not bring it to the Court’s attention, which may not have been
an oversight. As Mendicina and AMF6 note, neither Plaintiffs’ original nor their first amended
complaint named Mendicina or AMF6 as defendants. It was only nine months after Plaintiffs
filed the original complaint (and amended it once), and one day before the deadline for joining
new parties, that Plaintiffs filed the SAC adding Mendicina and AMF6 as defendants. But
Mendicina and AMF6 were named numerous times in the two prior versions of the complaint
(over 100 times in each, according to Mendicina and AMF6), which also included the detailed
facts underlying the claims against Mendicina and AMF6. If Plaintiffs had named Mendicina
and AMF6 in their original complaint, the Court could have addressed the issue of the proper
forum a year and a half ago.

        Despite the parties’ role, at least in part, in the late consideration of the forum-selection
clause issue, the Court agrees with Plaintiffs that this is one of those cases where the public-
interest factors dictate against enforcing the clause. All the issues are intertwined and revolve
around an overlapping core of facts. To split the case up at this point would require another
court to start from scratch in sorting through the myriad claims and complicated factual
background. The resulting judicial inefficiency is not warranted. See Ashley Furniture Indus.,
Inc. v. Packaging Corp. of Am., 275 F. Supp. 3d 957, 965 (W.D. Wis. 2017) (“Given the
commonality (if not nearly identical nature) of the facts and the law applicable to plaintiff’s
claims against Georgia-Pacific and the other alleged co-conspirators, the judicial inefficiencies
for which Georgia-Pacific’s motion calls is not justified here by any countervailing public
interest in enforcing the forum selection clause.”). Possible conflicting judgments will also be
avoided.

        Finally, it is worth noting that the parties clearly harbor a great deal of animosity towards
one another and appear willing to continue their no-holds-barred approach to the case, regardless
of the cost or justification. 4 From a judicial-resources perspective, the Court sees no reason to
compel another court to wade into this quagmire.




3
  Plaintiffs initially filed the SAC without leave of court, and Defendants moved to strike it.
Plaintiffs responded to the motion to strike and moved for leave to file the SAC.
4
  One need only look at the number of filings and the hyperbolic language used in them to
apprehend the parties’ intense dislike of each other.
                                                   3
  Case: 1:19-cv-06155 Document #: 210 Filed: 03/01/21 Page 4 of 4 PageID #:4325




      For these reasons, the Court denies the motion to enforce the forum-selection clause.


Date: March 01, 2021                               _____________________________
                                                   Ronald A. Guzmán
                                                   United States District Judge




                                              4
